         Case 7:20-cv-00052 Document 3-2 Filed on 02/27/20 in TXSD Page 1 of 1




                       WARRANT OF ARREST IN REM
                                  UNITED STATES DISTRICT COURT
                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                        McALLEN DIVISION

                                            Civil Docket No. 7:20-CV-00052

To the U.S. Marshal of the Southern District of Texas or any designated agent:

          WHEREAS, on February 26, 2020, a Complaint for Forfeiture was filed in the United States District Court for the
Southern District of Texas by RYAN K. PATRICK, United States Attorney for said district, seeking the forfeiture of the following
property to the United States:

$210,100.00 In U.S. Currency and $48,735.00 In U.S. Currency that were seized on August
          30, 2019. The currency is in the custody of the U.S. Marshal Service.


                                       [19-DEA-655500 and 19-DEA-655499]


          YOU ARE COMMANDED to arrest the property described above and to detain it in your custody until further order of
this Court. The United States shall give notice by publication through the internet at www.forfeiture.gov to all persons who may
claim an interest in the property that they must file a verified claim within sixty (60) days from the first day of publication pursuant
to Rule G(5) of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, and an answer to the
complaint or a motion under Rule 12 of the Federal Rules of Civil Procedure within twenty-one (21) days of the filing of a claim.
Note the execution below and return this warrant to the Court.

     CASE ASSIGNED TO THE HONORABLE                         UNITED STATES DISTRICT JUDGE AT:

     Micaela Alvarez                                        McAllen, Texas
     DATE:                                                  CLERK:
                                                                      Clerk of the Court
                                                            BY DEPUTY CLERK:




RETURN

                                                              RETURN

     DISTRICT:                                              DATE THE WRIT WAS RECEIVED AND EXECUTED


     U.S. MARSHAL OR DESIGNATED AGENT:                      BY DEPUTY MARSHAL OR DESIGNATED AGENT:
